—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated March 15, 2000, which denied his motion pursuant to CPLR 3404 to restore the action to the trial calendar.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion is granted.
This action was removed from the trial calendar to allow the plaintiff to move for leave to serve an amended and supplemental verified bill of particulars. Apparently, the action was thereafter restored to the trial calendar, because, by order dated January 6, 1997, the Supreme Court, inter alia, stayed the trial of the action for 60 days to allow the defendant, among other things, an additional physical examination. Evidently, *503through no fault of the plaintiff, the defendant’s doctor did not conduct the examination until June 21, 1999. These circumstances indicate that the litigation was not abandoned by the plaintiff. Thus, the Supreme Court should have granted the plaintiffs motion to restore the action to the trial calendar (see, Nicolich v Fitzgerald, 259 AD2d 741). O’Brien, J. P., Goldstein, Friedmann and Smith, JJ., concur.